July 15/ 2015
      /?
The^Texas-^ourt          of^-Gri mi nai^Ap peals
4us ti-n^f-Tex-as—7 87;11^^2308'
RE:    Gomez    v.   State/
       PD-0138-15
       COA  # 12-13-00050-CR
       Trial Court No. 241-0529-12

Dear       Clerk/
           My P.D.R. was filed with this Honorable Court on 4/17/2015.
Would you please advise me/ at the below enlisted address/ of the
status of my P.D.R. in the Court.
Sincerely/




Cesar       Gomez                                       RECEIVED IN
TDCJ-ID # 1839985
Eastham Unit
                                                   COURT OF CRIMINAL APPEALS
2665 Prison Road #            1
                                                         JUL 20 2015
Lovelady/ Texas 75851

cc/ file
                                                      Abel Acosta,Clerk